Matter of Lipsitz v UBF Faculty-Student Hous. Corp. (2019 NY Slip Op 03263)





Matter of Lipsitz v UBF Faculty-Student Hous. Corp.


2019 NY Slip Op 03263


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, CURRAN, AND WINSLOW, JJ. (Filed Apr. 26, 2019.)


MOTION NO. (17/19) CA 18-01465.

[*1]IN THE MATTER OF JOHN LIPSITZ, PETITIONER-APPELLANT, 
vUBF FACULTY-STUDENT HOUSING CORP., RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.